FILED
                           NOT FOR PUBLICATION                               JAN 25 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30007

              Plaintiff-Appellee,                D.C. No. 4:12-cr-00051-BMM

 v.
                                                 MEMORANDUM*
LOUIS JAMES ROMERO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Louis James Romero appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Romero’s request for oral
argument is denied.
      Romero contends that he is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court has authority to modify a sentence under section 3582(c)(2). See

United States v. Wesson, 583 F.3d 728, 730 (9th Cir. 2009). Because Romero was

sentenced as a career offender under U.S.S.G. § 4B1.1, the district court correctly

determined that he is not eligible for a sentence reduction. See id.

      Contrary to Romero’s argument, the district court adequately explained its

determination and it had no cause to consider the 18 U.S.C. § 3553(a) sentencing

factors. See Dillon v. United States, 560 U.S. 817, 827 (2010) (only if defendant is

eligible for a sentence reduction does the district court proceed to the step of

considering the section 3553(a) sentencing factors). Romero’s arguments that he

should not have been sentenced as a career offender and that the district court

violated double jeopardy when it enhanced his sentence based on a prior conviction

are not cognizable in section 3582(c)(2) proceedings. See Dillon, 560 U.S. at 831.


      AFFIRMED.




                                           2                                       16-30007